Martin, Ji,

delivered the opinion of the court.
Opposition having been made to the election of one of the syndics, and to the votes and proceedings of the creditors for the sale of the property ceded, the District. Court, after acting on the first branch of the opposition, ordered that the second remain for consideration at the following term. Notwithstanding this order, the syndics advertised the property for sale. One of the creditors obtained an injunction to stay the sale until after the action of the court upon the opposition.
The syndics made an effort to have the injunction dissolved, and having failed, appealed to this court.
The appellants contend that the injunction was improperly granted, in the first instance, on the affidavit of the attorney at law of the applicant, who signs himself attorney in fact, but whose authority as such, is not shown. -
As in the present case, all the facts necessary to authorise the injunction were manifest by matters of record, viz: the . . . opposition to the vote of creditors for syndic the order of court postponing the consideration, and the question being still sub judice. The attempt of the syndics to sell before the court had acted on the opposition to the sale, is admitted by *1 . their effort to obtain the dissolution of the injunction.
Admitting that the facts necessary to' support the application for an injunction, were not legally established at-the judge’s chambers, they were evident to the court on the motion to dissolve from the inspection of the record, and from the acts and conduct of the syndics. It was evident that if the court had been of opinion, on very technical grounds, indeed, that the injunction was not properly granted, the applicant had an undoubted right to a new one, on the dissolution of the former.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.